Filed 12/14/22 P. v. Wallquist CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

  THE PEOPLE,                                                         B312263

           Plaintiff and Respondent,                                  (Los Angeles County
                                                                      Super. Ct. No. A035045)
           v.

  CARL G. WALLQUIST,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Chet L. Taylor, Judge. Affirmed.
      Robert Booher, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Assistant
Attorney General, Susan Sullivan Pithey, Assistant Attorney
General, Charles S. Lee and Theresa A. Patterson, Deputy
Attorneys General, for Plaintiff and Respondent.
                   _________________________
      Decades ago, Carl Wallquist pleaded guilty to murder and
robbery. Thereafter, he filed a petition for resentencing under
Penal Code1 section 1172.6.2 After an evidentiary hearing under
that section, the trial court denied the petition, finding that
Wallquist, who was not the actual killer, was a major participant
who acted with reckless indifference to human life. Wallquist
now appeals, contending that the trial court employed the wrong
standard of review, the evidence was insufficient to show he
acted with reckless indifference to human life, and his right to be
present at the evidentiary hearing was denied. We reject these
contentions and affirm the order.
                         BACKGROUND
       In 1987, Wallquist pleaded guilty to one count of first
degree murder (§ 187, subd. (a)), three counts of residential
robbery (§ 213.5), and one count of first degree burglary (§ 459).
The trial court sentenced him to 25 years to life for the murder
plus one year for an arming enhancement (§ 12022, subd. (a)).
       Decades later, our Legislature passed Senate Bill No. 1437
(2017–2018 Reg. Sess.) (Senate Bill 1437). In 2019, Wallquist
petitioned for resentencing under the new law. The trial court
appointed counsel for Wallquist, issued an order to show cause,
and set the matter for an evidentiary hearing.
       At the evidentiary hearing, the trial court considered the
transcript from the 1986 preliminary hearing. At the




1
      All further undesignated statutory references are to the
Penal Code.
2
      Effective June 30, 2022, section 1170.95 was renumbered to
section 1172.6, with no change in text. (Stats. 2022, ch. 58, § 10.)




                                 2
preliminary hearing, Elodia Torres3 testified that on October 18,
1986, she was living in an apartment with her three children.
Also present that morning at the apartment were Guadalupe
Rubio, Pedro Torres (Elodia’s brother), Alma Mendoza (Pedro’s
wife), and Jose Gutierrez. While in the bedroom with Gutierrez,
Elodia heard the front door being kicked in. Wallquist, armed
with a shotgun, and his accomplice Michael Odell, armed with a
pistol, were in the apartment. At gunpoint, Wallquist ordered
Elodia, who was holding her child, out of the bedroom. The
armed men told Elodia and Gutierrez to go to the living room,
where Rubio, Mendoza, and Pedro were face down on the floor.
Elodia and Gutierrez also lay down. Wallquist was about two
feet from Elodia. The men took money from Gutierrez’s wallet,
and Wallquist took Elodia’s purse. After taking Pedro’s wallet,
Odell shot him while standing close to Pedro’s head. Odell and
Wallquist left shortly thereafter. Pedro died from his gunshot
wound.
       After he was arrested, Wallquist gave a statement to law
enforcement.4 He said that on the morning of the murder, he
went to Odell’s home where they planned to rob a dope house.
Wallquist was “hurting” and needed drugs. Odell got the guns
and they walked to the dope house.
       Once there, Wallquist kicked the door three times, and
when it didn’t open, Odell helped him kick the door open. When


3
       We refer to some witnesses by their first names to avoid
confusion, intending no disrespect.
4
       Defense counsel agreed that the trial court could consider
this statement for the purposes of the evidentiary hearing on the
petition. Odell had also given a statement to law enforcement,
but the trial court did not consider it.




                                3
the people inside ran, Wallquist and Odell made them return to
the living room and lie on the floor. Odell began acting “crazy”
and made people from the bedroom come and lie on the floor too.
Wallquist just wanted heroin, but Odell wanted the purses.
Wallquist was near the door, and Odell was by the kitchen when
the gun went off. Odell took a purse, and Wallquist took a wallet
from the dead man and cash from Gutierrez. They also took gold
and jewelry. After the shooting, they grabbed the loot and left,
netting about $500 in cash, which they split. Odell kept the gold
they stole. Wallquist said he had known there would be no “gun
play” from the apartment’s occupants, so he thought it would be a
pretty safe robbery.
       In its written decision, the trial court said it relied only on
Wallquist’s statement and the preliminary hearing transcript.
Based on them, the trial court found that Wallquist was a major
participant who acted with reckless indifference to human life,
under People v. Banks (2015) 61 Cal.4th 788 (Banks) and People
v. Clark (2016) 63 Cal.4th 522 (Clark). After restating the facts,
the trial court first found that Wallquist was a major participant
who had helped plan to rob what he thought was a dope house,
arming himself to do so. Similarly, Wallquist acted with reckless
indifference to human life because he armed himself with a
shotgun, was physically present, and clearly indicated he was
there to assist and support Odell. Although it was unclear how
long the incident lasted, the duration was long enough to have all
the people moved to one room and their personal property
removed. Although there was no evidence Wallquist knew before
the robberies that there was a likelihood Odell would shoot
someone, Wallquist did nothing to minimize the risk of violence
and did not assist Pedro after he was shot.




                                  4
                           DISCUSSION
I.    Overview of section 1437 and standard of review
       Senate Bill 1437, which took effect on January 1, 2019,
limited accomplice liability under the felony-murder rule and
eliminated the natural and probable consequences doctrine as it
relates to murder, to the end of ensuring that a person’s sentence
is commensurate with the person’s individual criminal
culpability. (People v. Gentile (2020) 10 Cal.5th 830, 842–843.)
As relevant here, Senate Bill 1437 amended the felony-murder
rule by adding section 189, subdivision (e), which provides that a
participant in the perpetration of qualifying felonies is liable for
felony murder only if the person: (1) was the actual killer;
(2) was not the actual killer but, with the intent to kill, acted as a
direct aider and abettor; or (3) the person was a major participant
in the underlying felony and acted with reckless indifference to
human life, as described in section 190.2, subdivision (d).
(Gentile, at p. 842.)
       Senate Bill 1437 also added section 1172.6, which created a
procedure whereby persons convicted of murder under a now-
invalid felony-murder theory may petition for vacation of their
convictions and resentencing. A defendant is eligible for relief
under section 1172.6 if the defendant meets three conditions:
(1) the defendant must have been charged with murder under a
theory of felony murder, (2) must have been convicted of first or
second degree murder, and (3) could no longer be convicted of
first or second degree murder due to changes to sections 188 and
189 effectuated by Senate Bill 1437. (§ 1172.6, subd. (a).) If a
petitioner makes a prima facie showing of entitlement to relief,
the trial court shall issue an order to show cause (§ 1172.6,
subd. (c)) and hold an evidentiary hearing at which the




                                  5
prosecution bears the burden of proving “beyond a reasonable
doubt, that the petitioner is guilty of murder or attempted
murder” under the law as amended by Senate Bill 1437 (§ 1172.6,
subd. (d)(3)). The parties may offer new or additional evidence at
the evidentiary hearing. (Ibid.) A “finding that there is
substantial evidence to support a conviction for murder” is
insufficient to meet this required showing. (Ibid.) The trial court
sits as an independent factfinder to determine beyond a
reasonable doubt whether the defendant is guilty of murder
under a valid theory of murder. (People v. Garrison (2021) 73
Cal.App.5th 735, 745.)
       On appeal, we review the trial court’s findings for
substantial evidence. (People v. Clements (2022) 75 Cal.App.5th
276, 298; accord, People v. Mitchell (2022) 81 Cal.App.5th 575,
591.) Under that standard of review we “ ‘ “examine the entire
record in the light most favorable to the judgment to determine
whether it contains substantial evidence—that is, evidence that
is reasonable, credible, and of solid value that would support a
rational trier of fact in finding [the defendant guilty] beyond a
reasonable doubt.” ’ ” (Clements, at p. 298.) We presume in
support of the judgment the existence of every fact that can be
reasonably deduced from the evidence. (People v. Owens (2022)
78 Cal.App.5th 1015, 1022.)
       Although Wallquist acknowledges this authority that our
review is for sufficiency of the evidence, he urges us to conduct an
independent review, suggesting that we are as in just as good a
position as the trial court to review a “cold record,” referring to a
proceeding where no live testimony was offered. People v.
Clements, supra, 75 Cal.App.5th at page 301, rejected this same
argument because the inquiry on a section 1172.6 petition is




                                  6
primarily a factual one, especially where the issue, as here, is
whether the petitioner acted with reckless indifference to human
life. Clements also found the defendant’s reliance on People v.
Vivar (2021) 11 Cal.5th 510, on which Wallquist also relies,
unpersuasive. Vivar concerned section 1437.7, under which
courts may vacate a conviction if a defendant shows by a
preponderance of the evidence a prejudicial error affecting the
defendant’s ability to meaningfully understand the immigration
consequences of a plea. Vivar, at page 524, emphasized that
while the inquiry whether counsel’s immigration advice was
inadequate and prejudicial involved mixed questions, the inquiry
was predominately one of law. As such, independent review on
appeal was proper. The court further noted that its decision
applied only to section 1437.7, and nothing it said otherwise
“disturbs a familiar postulate” that review under the substantial
evidence standard requires appellate deference to the trial court’s
factual findings regardless of whether they are based on oral
testimony or declarations. (Vivar, at p. 528, fn. 7.)
       We agree with Clements and disagree that Vivar speaks to
what standard of review we should apply on a section 1172.6
appeal. In any event, even if we independently reviewed this
matter, the outcome would be no different.
II.   Trial court did not employ a substantial evidence standard
      In addition to urging us to use independent review,
Wallquist argues that the trial court used the wrong standard of
review, requiring remand. (See generally People v. Lua (2017) 10
Cal.App.5th 1004, 1021 [record was ambiguous whether trial
court knew it had discretion to strike an enhancement, so remand
proper to consider matter under correct standard].) That is,
instead of determining whether the prosecution met its burden of




                                 7
proving murder beyond a reasonable doubt as section 1172.6,
subdivision (d)(3) requires, the trial court merely determined
whether there was sufficient evidence Wallquist met the
Banks/Clark factors. In making this argument, Wallquist points
out that at the end of its written decision, the trial court said:
“Unlike the defendants in Banks and Clark who were able to
have their special circumstances vacated because they were not
wielding guns themselves and also not present for shootings
because they were acting as get-away drivers or because they
were involved in the planning of the crimes only, substantial
evidence supports the conclusion that [Wallquist] was a major
participant and acted with reckless indifference to human life.”
(Italics added.)
       This brief reference to “substantial evidence” does not
persuade us that the trial court misapprehended its duty,
especially when considered in the context of the entire written
decision and the hearing. At the outset of its written decision,
the trial court said that the People “have met their burden of
showing beyond a reasonable doubt that” Wallquist could now be
convicted of murder under the current law. (Italics added.)
Later, the trial court referred to the Clark factors and said that
“the evidence shows beyond a reasonable doubt that” Wallquist
acted with reckless indifference to human life. (Italics added.)
       Similarly, at the hearing, the trial court showed its
understanding of the burdens, noting that the People had to
“show beyond a reasonable doubt that the petitioner is ineligible
for relief.” Other comments the trial court made demonstrate it
employed the correct standard; for example, the trial court asked
counsel whether it could consider a prior robbery Wallquist had
committed in which he used a fake gun, but the store owner had




                                8
a real gun and shot Wallquist and his accomplice. To the trial
court, this showed Wallquist’s state of mind during the current
crime: Wallquist had learned from his prior mistake, so this time
he used a real gun. The trial court repeatedly said it had to
determine Wallquist’s state of mind, saying at one point, “I think
the court should be able to look at all those factors to be able to
make that determination. Your client was not a virgin to
committing crimes and, in particular, committing robberies
involving handguns or shotguns.” These statements show that
the trial court understood its role as an independent factfinder
who had to find beyond a reasonable doubt that Wallquist had
the requisite mental state for murder.
III.   Sufficiency of the evidence that Wallquist was a major
       participant who acted with reckless indifference to human
       life
       Next, Wallquist contends that the trial court erred by
denying his section 1172.6 petition because there was insufficient
evidence to support its conclusion that he acted with reckless
indifference to human life. We disagree.
       A. What it means to be a major participant who acts with
          reckless indifference to human life
      This area of law regarding what it means to be a major
participant in a crime who acts with reckless indifference to
human life has its genesis in two United States Supreme Court
cases: Enmund v. Florida (1982) 458 U.S. 782 and Tison v.
Arizona (1987) 481 U.S. 137. Enmund held that the death
penalty could not constitutionally be imposed on an armed
robbery getaway driver who was a minor participant in the crime,




                                 9
was not present when the murder was committed, and had no
intent to kill. (Enmund, at pp. 798, 801.)
       In contrast, Tison v. Arizona, supra, 481 U.S. at page 139,
did not preclude imposing the death penalty for two defendants,
brothers, who had helped their father and his cellmate—both
convicted murderers—escape from prison. The defendants gave
them guns, and the group later kidnapped a family of four. The
defendants then stood by while their father debated whether to
kill the family and proceeded to shoot the family, including a
toddler and a teenager. (Id. at pp. 139–141.) The court held that
the Eighth Amendment does not prohibit imposing the death
penalty on a nonkiller who lacked the intent to kill, but whose
“participation [in the crime] is major and whose mental state is
one of reckless indifference to the value of human life.” (Id. at
p. 152; see also id. at pp. 157–158.)
       Years later, in Banks and Clark, our Supreme Court
addressed Enmund and Tison and substantially clarified the
“major participant” and “reckless indifference to human life”
requirements. Banks, supra, 61 Cal.4th at page 794, considered
“under what circumstances an accomplice who lacks the intent to
kill may qualify as a major participant.” The court listed various
factors that should be considered in making that determination:
“What role did the defendant have in planning the criminal
enterprise that led to one or more deaths? What role did the
defendant have in supplying or using lethal weapons? What
awareness did the defendant have of particular dangers posed by
the nature of the crime, weapons used, or past experience or
conduct of the other participants? Was the defendant present at
the scene of the killing, in a position to facilitate or prevent the
actual murder, and did his or her own actions or inaction play a




                                 10
particular role in the death? What did the defendant do after
lethal force was used?” (Id. at p. 803, fn. omitted.)
       The court then turned its attention to “reckless indifference
to human life” in Clark. Reckless indifference to human life is
“ ‘implicit in knowingly engaging in criminal activities known to
carry a grave risk of death.’ ” (Clark, supra, 63 Cal.4th at p. 616.)
It “encompasses a willingness to kill (or to assist another in
killing) to achieve a distinct aim, even if the defendant does not
specifically desire that death as the outcome of his actions.”
(Id. at p. 617.) Recklessness has both a subjective and an
objective component. (Ibid.) Subjectively, the defendant must
consciously disregard risks known to him. Objectively,
recklessness is determined by “what ‘a law-abiding person would
observe in the actor’s situation,’ ” that is, whether defendant’s
conduct “ ‘involved a gross deviation from the standard of conduct
that a law-abiding person in the actor’s situation would
observe.’ ” (Ibid.)
       Clark listed factors to consider when determining whether
reckless indifference existed: “Did the defendant use or know
that a gun would be used during the felony? How many weapons
were ultimately used? Was the defendant physically present at
the crime? Did he or she have the opportunity to restrain the
crime or aid the victim? What was the duration of the interaction
between the perpetrators of the felony and the victims? What
was the defendant’s knowledge of his or her confederate’s
propensity for violence or likelihood of using lethal force? What
efforts did the defendant make to minimize the risks of violence
during the felony?” (In re Scoggins (2020) 9 Cal.5th 667, 677
[summarizing Clark factors].)




                                 11
      At the evidentiary hearing below, Wallquist’s trial counsel
conceded Wallquist was a major participant. On appeal,
Wallquist does not directly address whether he was a major
participant in the crime and instead focuses on whether he acted
with reckless indifference to human life. Accordingly, we treat
the major participant prong of the inquiry as conceded and focus
on whether there was sufficient evidence Wallquist acted with
reckless indifference to human life.
      B. Reckless indifference to human life
       Cognizant that the Bank/Clark factors overlap, we begin
with whether Wallquist knew that a gun would be used during
the felony. There is no dispute that he and Odell planned the
felony and armed themselves, although Wallquist said it was
Odell who procured the guns. Although the mere fact that
Wallquist knew guns would be used is insufficient by itself to
establish reckless indifference to human life (see, e.g., Clark,
supra, 63 Cal.4th at p. 617), Wallquist actively used his gun to
threaten and keep the victims at bay. Elodia testified that
Wallquist ordered her at gunpoint out of the bedroom while she
was holding her child. Such use of his gun enabled the murder
and exhibited reckless indifference to human life. (See, e.g.,
People v. Bascomb (2020) 55 Cal.App.5th 1077, 1089 [defendant
used his gun to threaten and keep victims at bay, thereby
actively enabling the murder and exhibiting reckless
indifference].)
       As for what Wallquist knew about any propensity for
violence Odell might have had, there is no evidence on this factor.
(Compare In re Miller (2017) 14 Cal.App.5th 960, 976 [although
defendant and killer belonged to same gang and had committed
follow-home robberies together, no evidence they had participated




                                12
in shootings, murder, or attempted murder].) However, during
the robberies, Odell began acting crazy. Thus, there was
evidence that Wallquist had cause for concern that his accomplice
was not sticking to any plan for a “safe” robbery but disregarded
that concern.
       The next factor we examine is the crime’s duration, because
there is generally a greater opportunity for violence when a
victim is held at gunpoint or restrained for prolonged periods.
(Clark, supra, 63 Cal.4th at p. 620.) It is unclear how long the
event here lasted. But, as the trial court observed, it was long
enough for Wallquist and Odell to violently kick in a door; round
up the eight people in the apartment; move Elodia, Gutierrez,
and Elodia’s child from the bedroom to the living room; and take
the victims’ purses, wallets, cash, jewelry, and gold. Throughout
this time, Wallquist and Odell held the victims at gunpoint. Also,
even though Wallquist said that he knew the apartment’s
occupants would not fight back, he nonetheless knew that people
would be at the apartment. That the defendants were armed in
the presence of eight people, three of whom were children,
heightened the risk of violence. (See, e.g., People v. Owens,
supra, 78 Cal.App.5th at p. 1024 [bank robbery posed high risk of
violence because it occurred during business hours with 20 people
present and robbers were armed].)
       Although this factor supports the trial court’s finding,
Wallquist argues that having the victims lie face down on the
floor minimized the risk of violence. At least one court rejected a
similar argument. People v. Bascomb, supra, 55 Cal.App.5th
1077, involved similar facts, where the armed defendants rushed
the apartment door and forced the occupants to the floor. The
appellate court observed that the “primary purpose of this threat




                                13
was to enable the robbery, not avoid violence.” (Id. at p. 1090.)
Thus, while the defendant may not have intended for his
accomplice to use his gun, the manner in which they carried out
the robbery was “sufficiently weighty” to support the trial court’s
reckless indifference finding. (Ibid.)
       Next, the defendant’s presence at the murder is a
particularly important aspect of the inquiry. (See, e.g., People v.
Garcia (2020) 46 Cal.App.5th 123, 148.) Defendants who were
not at the crime scene have been more likely to be found not to
have the requisite mental state. Even so, while we agree that
mere presence at the crime scene does not compel a conclusion
that the defendant acted with reckless indifference (see, e.g.,
People v. Ramirez (2021) 71 Cal.App.5th 970, 975, 978, 989
[defendant who was present when accomplice shot victim did not
act with reckless indifference]), Wallquist was not merely present
during these events. He was violently active throughout them.
He kicked in the apartment door, ordered victims at gunpoint out
of a bedroom, and took property off the victims. Wallquist also
described himself as desperate, saying he was hurting from his
need for drugs. This evidence shows that he was not a passive
participant or a mere get-away driver, removed from the events.
       Wallquist counters that notwithstanding his presence when
Odell shot Pedro, he had no meaningful opportunity to prevent
the shooting because it was accidental. The trial court, however,
did not find the shooting to be accidental.5 And the limited


5
      Wallquist’s assertion that Odell accidentally shot Pedro
appears to come primarily from Odell’s statement to detectives.
The trial court did not consider Odell’s statement at the
evidentiary hearing, and no party urges that it should or could
have considered that statement.




                                14
evidence before the trial court was sufficient to support a
contrary conclusion. Although Wallquist told a detective that he
thought it would be a “safe robbery,” he and his accomplice armed
themselves and forced their way into what they thought was a
dope house where they knew people would be present.
Importantly, Wallquist said that before Odell shot Pedro, Odell
was acting crazy. However, Wallquist did not say he tried to
restrain or calm Odell.
       There was also evidence that Wallquist had the opportunity
to restrain the crime. The crimes took place in an apartment,
and although it is unclear how close Wallquist was to Odell, a
reasonable inference is they were close to each other and to the
victims throughout the events. Elodia testified that Wallquist
was standing near her during crucial events. We therefore
cannot find the evidence shows Wallquist lacked a meaningful
opportunity to restrain Odell. (Compare In re Loza (2017) 10
Cal.App.5th 38, 51, 53 [petitioner had time to observe and react
before murder because he heard killer threaten to shoot clerk and
count to five before doing so]; with In re Scoggins (2020) 9 Cal.5th
667, 679 [quickness of shooting suggested defendant lacked
control over accomplices’ actions]; In re Moore (2021) 68
Cal.App.5th 434, 452 [defendant present during robbery but not
“ ‘close enough’ ” to restrain shooter]; People v. Ramirez, supra, 71
Cal.App.5th at p. 989 [defendant lacked meaningful opportunity
to intervene when he and shooter were on opposite sides of
victim’s car, and attempted carjacking was quickly executed].)
       Wallquist’s failure to aid the wounded Pedro also shows
reckless indifference. (See, e.g., Clark, supra, 63 Cal.4th at
p. 619; In re Parrish (2020) 58 Cal.App.5th 539, 544 [reckless
indifference shown by failure to pause to aid or comfort victim];




                                 15
People v. Douglas (2020) 56 Cal.App.5th 1, 10 [petitioner
“displayed no interest in moderating violence or in aiding his
bloody and suffering victim,” and instead picked his pocket].)
Indeed, there was evidence that Wallquist took Pedro’s wallet
from him after Odell shot him, which further supports the
reckless indifference finding.
       In sum, while Wallquist characterizes his crime as a
“ ‘garden variety’ armed robbery” which cannot support the
reckless indifference finding, this phrase applies when “the only
factor supporting reckless indifference to human life is the fact of
the use of a gun.” (Clark, supra, 63 Cal.4th at p. 617, fn. 74.)
However, as we have shown, more than just that one factor
establishes Wallquist’s reckless indifference to human life.
IV.   Right to be present at section 1172.6, subdivision (d)(3)
      hearing
       Wallquist contends that he had a constitutional right to be
present at the evidentiary hearing.6 Without deciding the merits
of the issue, we conclude that any error was harmless beyond a
reasonable doubt.
       People v. Basler (2022) 80 Cal.App.5th 46, 58 to 59, recently
held that a petitioner has a right under the federal and California
constitutions to be present at a section 1172.6, subdivision (d)(3)
evidentiary hearing. If a petitioner was not at the hearing, we
ask whether his absence was harmless beyond a reasonable
doubt, per Chapman v. California (1967) 386 U.S. 18, 24.

6
       The minute order from the evidentiary hearing states that
petitioner “waive[d] his appearance for today’s proceedings.” The
reporter’s transcript, however, does not show that Wallquist
waived his appearance, and it instead shows that his counsel said
he was still in prison.




                                 16
(Basler, at p. 59.) The petitioner bears the burden of
demonstrating that his absence resulted in prejudice or a denial
of the right to a fair hearing. (Ibid.)
       On this record, any error in holding the hearing without
Wallquist present was harmless beyond a reasonable doubt. The
only evidence considered at the hearing was the 1986 preliminary
hearing transcript and Wallquist’s statement to a detective given
the same year, just after Pedro was murdered. Wallquist does
not identify any further testimony or evidence he could have
presented at the hearing had he been present. He merely states
that his presence “could have altered the court’s perception of
appellant’s version of the events.” It is unclear what he means by
this. It is further unclear what he could have offered evidence-
wise to alter the trial court’s understanding of the case, especially
given that the crimes occurred about 33 years ago.




                                 17
                        DISPOSITION
       The order denying Wallquist’s Penal Code section 1172.6
petition is affirmed.
    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                         EDMON, P. J.



We concur:




                       LAVIN, J.




                       EGERTON, J.




                               18